DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed on 03/18/2022 Applicant amended claims 1, 8, and 43 and cancelled claims 3 and 50 and added the new claims 97 and 98. Claims 1-2, 8, 13, 17, 21-23, 25, 28, 31, 34, 37, 42-44, 49, 56, 59, 62-63, 66-68, 73, 79-80, 82-85, 87, 89-90 and 95-98 are pending; claims 2, 13, 17, 21-23, 25, 28, 31, 34, 37, 42, 44, 49, 56, 59, 62-63, 66-68, 73, 79-80, 82-85, 87, 89-90 and 95-96 remain withdrawn for reasons of record. Claims 1, 8, 43, 97, and 98 are currently examined.

Withdrawn claim  rejections

Claim Rejections - 35 USC § 103
The rejections of claims 1, 3, 8, 43 under 35 U.S.C. 103 as being unpatentable over Duchateau et al. or, in the alternative over Duchateau et al. and Gelfand et al. are withdrawn in view of the amendments the claims.

Double Patenting
The provisional rejection of claims 1, 3, 8, and 43 on the ground of nonstatutory double patenting as being unpatentable over claim 17 and 20 of copending Application 

New claim rejections necessitated by amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 43, 97, and 98 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the
right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s
contribution to the field of art as described in the patent specification.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of See also MPEP 2163.04.
The claims are drawn to a genus of methods of treating cancer by reducing altering T cell dysfunction in a subject in need thereof comprising administering to the subject one or more agents capable of reducing glucocorticoid signaling in the tumor microenvironment; the agent is a small molecule that may decrease the expression or activity of CYP11B1 and may be selected from the group consisting of metyrapone, amphenone B, etomidate, ketoconazole, mitotane, and osilodrostat.
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a 
Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
Cancer is the name given to a collection of related diseases characterized by
cellular out of control division and spreading in the surrounding or distant tissues. Cancer can start almost anywhere in the human body, which is made up of trillions of cells. Normally, human cells grow and divide to form new cells as the body needs them. When cells grow old or become damaged, they die, and new cells take their place. When cancer develops, however, this orderly process breaks down. As cells become more and more abnormal, old or damaged cells survive when they should die, and new cells form when they are not needed. These extra cells can divide without stopping and may form growths called tumors. Many cancers form solid tumors, which are masses of tissue. Cancers of the blood, such as leukemias, generally do not form solid tumors.
There are more than 100 types of cancer. Types of cancer are usually named for the
organs or tissues where the cancers form. Cancers also may be described by the type
of cell that formed them, such as an epithelial cell or a squamous cell. Some categories
of cancers that begin in specific types of cells are:
Carcinomas- they are the most common type of cancer. They are formed by
epithelial cells, which are the cells that cover the inside and outside surfaces of the
body. There are many types of epithelial cells, which often have a column-like
shape when viewed under a microscope. Carcinomas that begin in different

Adenocarcinoma is a cancer that forms in epithelial cells that produce fluids
or mucus. Tissues with this type of epithelial cell are sometimes called glandular tissues. Most cancers of the breast, colon, and prostate are adenocarcinomas.
Basal cell carcinoma is a cancer that begins in the lower or basal (base)
layer of the epidermis, which is a person's outer layer of skin.
Squamous cell carcinoma is a cancer that forms in squamous cells, which
are epithelial cells that lie just beneath the outer surface of the skin. Squamous cells also line many other organs, including the stomach, intestines, lungs, bladder, and kidneys. Squamous cells look flat, like fish scales, when viewed under a microscope. Squamous cell carcinomas are sometimes called epidermoid carcinomas.
Transitional cell carcinoma is a cancer that forms in a type of epithelial
tissue called transitional epithelium, or urothelium. This tissue, which is made up of many layers of epithelial cells that can get bigger and smaller, is found in the linings of the bladder, ureters, and part of the kidneys (renal pelvis), and a few other organs. Some cancers of the bladder, ureters, and kidneys are transitional cell carcinomas.
Sarcomas- they are cancers that form in bone and soft tissues, including muscle,
fat, blood vessels, lymph vessels, and fibrous tissue (such as tendons and
ligaments). Osteosarcoma is the most common cancer of bone. The most common
types of soft tissue sarcoma are leiomyosarcoma, Kaposi sarcoma, malignant fibrous histiocytoma, liposarcoma, and dermatofibrosarcoma protuberans.
Leukemias- they are cancers that begin in the blood-forming tissue of the bone
marrow. These cancers do not form solid tumors. Instead, large numbers of

blood and bone marrow, crowding out normal blood cells. The low level of normal
blood cells can make it harder for the body to get oxygen to its tissues, control
bleeding, or fight infections. There are four common types of leukemia, which are
grouped based on how quickly the disease gets worse (acute or chronic) and on
the type of blood cell the cancer starts in (lymphoblastic or myeloid).
Lymphomas- they are cancers that begin in lymphocytes (T cells or B cells).
These are disease-fighting white blood cells that are part of the immune system.
In lymphoma, abnormal lymphocytes build up in lymph nodes and lymph vessels,
as well as in other organs of the body. There are two main types of lymphoma:
Hodgkin lymphoma - People with this disease have abnormal lymphocytes
that are called Reed-Sternberg cells. These cells usually form from 8 cells.
Non-Hodgkin lymphoma - This is a large group of cancers that start in
lymphocytes. The cancers can grow quickly or slowly and can form from B
cells or T cells.
Multiple myeloma is cancer that begins in plasma cells, another type of immune
cell. The abnormal plasma cells, called myeloma cells, build up in the bone marrow
and form tumors in bones all through the body. Multiple myeloma is also called
plasma cell myeloma and Kahler disease.
Melanoma- is cancer that begins in cells that become melanocytes, which are
specialized cells that make melanin (the pigment that gives skin its color). Most
melanomas form on the skin, but melanomas can also form in other pigmented
tissues, such as the eye.
Brain and Spinal Cord Tumors. There are different types of brain and spinal cord
tumors. These tumors are named based on the type of cell in which they formed
and where the tumor first formed in the central nervous system. For example, an
astrocytic tumor begins in star-shaped brain cells called astrocytes, which help
keep nerve cells healthy.
Germ Cell Tumors- are a type of tumor that begins in the cells that give rise to
sperm or eggs.
Neuroendocrine Tumors- they form from cells that release hormones into the blood in response to a signal from the nervous system. These tumors, which may make higher-than-normal amounts of hormones, can cause many different symptoms.
Carcinoid Tumors- are a type of neuroendocrine tumor. They are slow-growing
tumors that are usually found in the gastrointestinal system (most often in the rectum and small intestine). Carcinoid tumors may spread to the liver or other sites
in the body, and they may secrete substances such as serotonin or prostaglandins,
causing carcinoid syndrome.
An abbreviated list of cancer types is presented below:
A) Bone and muscle sarcomas:
■ Chondrosarcoma
■ Ewing's sarcoma
■ Malignant fibrous histiocytoma of bone/osteosarcoma
■ Osteosarcoma
■ Rhabdomyosarcoma
■ Heart cancer

■ Astrocytoma
■ Brainstem glioma
■ Pilocytic astrocytoma
■ Ependymoma
■ Primitive neuroectodermal tumor
■ Cerebellar astrocytoma
■ Cerebral astrocytoma
■ Glioma
■ Medulloblastoma
Application/Control Number: 16/300,472 Page 9
Art Unit: 1647
■ Neuroblastoma
■ Oligodendroglioma
■ Pineal astrocytoma
■ Pituitary adenoma
■ Visual pathway and hypothalamic glioma
C) Breast:
■ Breast cancer
■ Invasive lobular carcinoma
■ Tubular carcinoma
■ Invasive cribriform carcinoma
■ Medullary carcinoma

■ Phyllodes tumor
■ Inflammatory Breast Cancer
D) Endocrine system:
■ Adrenocortical carcinoma
■ Islet cell carcinoma (endocrine pancreas)
■ Multiple endocrine neoplasia syndrome
■ Parathyroid cancer
■ Pheochromocytoma
■ Thyroid cancer
■ Merkel cell carcinoma
E) Eye:
■ Uveal melanoma
■ Retinoblastoma
F) Gastrointestinal
■ Anal cancer
■ Appendix cancer
■ cholangiocarcinoma
■ Carcinoid tumor, gastrointestinal
■ Colon cancer
■ Extrahepatic bile duct cancer
■ Gallbladder cancer
■ Gastric (stomach) cancer

■ Gastrointestinal stromal tumor (GIST)
■ Hepatocellular cancer
■ Pancreatic cancer, islet cell
■ Rectal cancer
G) Genitourinary and gynecologic
■ Bladder cancer
■ Cervical cancer
■ Endometrial cancer
■ Extragonadal germ cell tumor
■ Ovarian cancer
■ Ovarian epithelial cancer (surface epithelial-stromal tumor)
■ Ovarian germ cell tumor
■ Penile cancer
■ Renal cell carcinoma
■ Renal pelvis and ureter, transitional cell cancer
■ Prostate cancer
■ Testicular cancer
■ Gestational trophoblastic tumor
■ Ureter and renal pelvis, transitional cell cancer
■ Urethral cancer
■ Uterine sarcoma
■ Vaginal cancer

■Wilms tumor
F) Head and neck
■ Esophageal cancer
■ Head and neck cancer
■ Nasopharyngeal carcinoma
■ Oral cancer
■ Oropharyngeal cancer
■ Paranasal sinus and nasal cavity cancer
■ Pharyngeal cancer
■ Salivary gland cancer
■Hypopharyngeal cancer
G) Hematopoietic
■ Acute biphenotypic leukemia
■ Acute eosinophilic leukemia
■ Acute lymphoblastic leukemia
■ Acute myeloid leukemia
■ Acute myeloid dendritic cell leukemia
■ AIDS-related lymphoma
■ Anaplastic large cell lymphoma
■ Angioimmunoblastic T-cell lymphoma
■ B-cell prolymphocytic leukemia
■ Burkitt's lymphoma

■ Chronic myelogenous leukemia
■ Cutaneous T-cell lymphoma
■ Diffuse large B-cell lymphoma
■ Follicular lymphoma
■ Hairy cell leukemia
■ Hepatosplenic T-cell lymphoma
■ Hodgkin's lymphoma
■ Hairy cell leukemia
■ lntravascular large 8-cell lymphoma
■ Large granular lymphocytic leukemia
■ Lymphoplasmacytic lymphoma
■ Lymphomatoid granulomatosis
■ Mantle cell lymphoma
■ Marginal zone 8-cell lymphoma
■ Mast cell leukemia
■ Mediastinal large B cell lymphoma
■ Multiple myeloma/plasma cell neoplasm
■ Myelodysplastic syndromes
■ Mucosa-associated lymphoid tissue lymphoma
■ Mycosis fungoides
■ Nodal marginal zone B cell lymphoma
■ Non-Hodgkin lymphoma

■ Primary central nervous system lymphoma
■ Primary cutaneous follicular lymphoma
■ Primary cutaneous immunocytoma
■ Primary effusion lymphoma
■ Plasmablastic lymphoma
■ Sezary syndrome
■ Splenic marginal zone lymphoma
■ T-cell prolymphocytic leukemia
H) Skin
■ Basal cell carcinoma
■ Squamous cell carcinoma
■ Skin adnexal tumors (e.g. sebaceous carcinoma)
■ Melanoma
■ Merkel cell carcinoma
■ Sarcomas of primary cutaneous origin (e.g. dermatofibrosarcoma protuberans)
■ Lymphomas of primary cutaneous origin (e.g. mycosis fungoides)
I) Thoracic and respiratory
■ Bronchial adenomas/carcinoids
■ Small cell lung cancer
■ Mesothelioma
■ Non-small cell lung cancer
■ Pleuropulmonary blastoma

■ Thymoma and thymic carcinoma
J) HIV/ AIDS related
■ AIDS-related cancers
■ Kaposi sarcoma
K) Unsorted
■ Epithelioid hemangioendothelioma (EHE)
■ Desmoplastic small round cell tumor
■ Liposarcoma
(https://en.wikipedia.org/wiki/List_of_cancer_types- accessed 05/22/2020;
https://www.cancer.gov/about-cancer/understanding/what-is-cancer).
This represents a short list of the diseases that are to be treated by the method of treatment claimed by the instant Application and is illustrative of the breadth of claims.
The specification presents guidance regarding the implication of glucocorticoid signaling in tumor microenvironment of xenografts of colon carcinoma cells and melanoma cells in promoting checkpoint receptor expression and dampen the effector function of CD8+ tumor infiltrating lymphocytes. There is no use of any reagent to counteract this effect or treat the cancer.
Any method of treatment comprises the composition to be administered, a range dosage per kg or m2, a treatment regimen and metrics for determining if the goal of the treatment has been achieved. The specification does not address these parameters since it does not treat any subject. The only “teachings” are as detailed supra and they do not comprise any treatment method. Thus, the specification presents only an aspirational 
One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 43, 97, and 98 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/065328 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because if allowed firstly, the claims of the copending application would anticipate the instant claims 1, 8, 43, 97, and 98.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647